[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-14609         ELEVENTH CIRCUIT
                        Non-Argument Calendar        JUNE 23, 2011
                      ________________________        JOHN LEY
                                                       CLERK
                        Agency No. A088-690-870


JUAN CARLOS MEDINA RAMIREZ,
YENNI CRISTINA ACOSTA GUZMAN,
JUAN DAVID MEDINA ACOSTA,

                                       llllllllllllllllllllllllllllllllllllllllPetitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                       _______________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                             (June 23, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Juan Carlos Medina Ramirez, the lead respondent, his wife, Yenni Cristina

Acosta Guzman, and their son, Jaun David Medina Acosta, petition for review of

the order of the Board of Immigration Appeals (“BIA”), denying Medina

Ramirez’s motion to reconsider its previous decision affirming the immigration

judge’s (“IJ’s”) final removal order and denying petitioner’s claims for asylum

under Immigration and Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158(a),

withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and

withholding of removal under the United Nations Convention Against Torture

(“CAT”), 8 C.F.R. § 208.16(c).

                                          I

      On petition for review, Medina Ramirez argues that both the IJ and the BIA

erred when they concluded that he had not established past persecution on account

of a protected ground or a well-founded fear of future persecution.

      We review our subject matter jurisdiction de novo. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. INA § 242(a)(1), (b)(1),

8 U.S.C. § 1252(a)(1) and (b)(1). We have held that “the period for filing a

petition for review is “mandatory and jurisdictional” and, thus, “not subject to

                                          2
equitable tolling.” Dakane v. U.S. Attorney Gen., 399 F.3d 1269, 1272 n.3 (11th

Cir. 2005) (citation omitted). Moreover, the filing of a motion for reconsideration

does not affect the finality of a removal order and does not toll the 30-day period

for petitioning for review of such an order. Jaggernauth v. U.S. Att’y Gen., 432

F.3d 1346, 1350-51 (11th Cir. 2005).

      Because Medina Ramirez did not file his petition for review within 30 days

of the BIA’s December 4, 2009, removal order, we lack jurisdiction to review that

original order. See 8 U.S.C. § 1252(b)(1). Accordingly, we dismiss Medina

Ramirez’s petition for review to the extent that it seek review of the BIA’s

underlying removal order.

                                          II

      With regard to his motion for reconsideration, Medina Ramirez contends on

appeal that the BIA’s denial of that motion was not consistent with its duty to

render a reasoned and independent judgment. However, Medina Ramirez devotes

the remainder of his brief to arguing that (1) the BIA did not properly scrutinize

the IJ’s decision before affirming it and (2) that both the IJ and the BIA erred

when they concluded that he had not established past persecution on account of a

protected ground or a well-founded fear of future persecution.




                                          3
      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).

Appellate review of the denial of discretionary relief is limited to determining

whether the BIA exercised its administrative discretion and whether the exercise

of discretion was “arbitrary or capricious.” Garcia-Mir v. Smith, 766 F.2d 1478,

1490 (11th Cir. 1985) (motion to reopen). A motion to reconsider shall specify

“the errors of fact or law” in the previous order and “shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1). A motion to reconsider that merely

restates the arguments that the BIA previously rejected provides no reason for the

BIA to change its prior decision. See Calle, 504 F.3d at 1329. Thus, an applicant

does not specify errors of fact or law, as required by the regulation, where he

merely reiterates previously rejected arguments. Id.

      Although the petition for review was timely with respect to the BIA’s

September 9, 2010, order denying Medina Ramirez’s motion for reconsideration,

Medina Ramirez waived any claims as to that reconsideration order because he

failed to argue on petition for review that the BIA abused its discretion when it

denied his motion. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573

n.6 (11th Cir. 1989) (holding that issues not argued on appeal are deemed waived).

Moreover, because Medina Ramirez merely reiterated previously rejected

                                          4
arguments in his motion for reconsideration, the BIA did not abuse its discretion

when it denied his motion for reconsideration. See Calle, 504 F.3d at 1329.

Accordingly, we deny Medina Ramirez’s petition to the extent that it seeks review

of the BIA’s order denying his motion for reconsideration.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         5